The judgment herein was affirmed at Austin, and is before us now on rehearing. Appellant insists that there is reversible error in the court's charge with reference to the accomplices Richard Collins and Charlie Sanders. This question is raised for the first time in this court. No exception was reserved thereto in the motion for new trial or by bill of exceptions, and consequently cannot be reviewed.
The misconduct of the jury is also relied upon. The bill of exceptions presenting this matter does not show but that the evidence on the trial disclosed that Mundine had assaulted the little negro, and such little negro was before the jury. Therefore, the fact that one of the jurors in passing the negro during their deliberations, pointed *Page 98 
him out as the negro upon whom appellant made the assault, is not reversible error. The bill does not show that the trial court erred in overruling the motion for new trial on this account.
No error being manifested requiring a reversal, the motion for rehearing is overruled.
Overruled.